

116 HR 3961 IH: Renewable Energy Extension Act of 2019
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3961IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Mr. Thompson of California (for himself, Mr. Cook, Mr. Fitzpatrick, Mr. Pascrell, Ms. Norton, Mr. Suozzi, Ms. DelBene, Mrs. Murphy, Mr. Larson of Connecticut, Ms. Brownley of California, Mr. Panetta, Mr. Amodei, Ms. Matsui, Ms. Eshoo, Mr. Lowenthal, Mr. Huffman, Mr. Blumenauer, Mr. Gomez, Mr. Tonko, Mr. Higgins of New York, Mr. Danny K. Davis of Illinois, Ms. Shalala, Ms. Gabbard, Mr. Beyer, and Ms. Judy Chu of California) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide for an extension of the energy credit and the
			 credit for residential energy efficient property.
	
 1.Short titleThis Act may be cited as the Renewable Energy Extension Act of 2019. 2.Extension and phaseout of energy credit (a)ExtensionsSection 48 of the Internal Revenue Code of 1986 is amended—
 (1)in subsection (a)— (A)in paragraph (2)(A)(i)(II), by striking January 1, 2022 and inserting January 1, 2027, and
 (B)in paragraph (3)(A)— (i)in clause (ii), by striking January 1, 2022 and inserting January 1, 2027, and
 (ii)in clause (vii), by striking January 1, 2022 and inserting January 1, 2027, and (2)in subsection (c)—
 (A)in paragraph (1)(D), by striking January 1, 2022 and inserting January 1, 2027, (B)in paragraph (2)(D), by striking January 1, 2022 and inserting January 1, 2027,
 (C)in paragraph (3)(A)(iv), by striking January 1, 2022 and inserting January 1, 2027, and (D)in paragraph (4)(C), by striking January 1, 2022 and inserting January 1, 2027.
					(b)Phaseouts
 (1)Solar energy propertySection 48(a)(6) of the Internal Revenue Code of 1986 is amended— (A)in subparagraph (A)—
 (i)by striking January 1, 2022, the energy percentage and inserting January 1, 2027, the energy percentage, (ii)in clause (i), by striking after December 31, 2019, and before January 1, 2021 and inserting after December 31, 2024, and before January 1, 2026, and
 (iii)in clause (ii), by striking after December 31, 2020, and before January 1, 2022 and inserting after December 31, 2025, and before January 1, 2027, and (B)in subparagraph (B), by striking begins before January 1, 2022, and which is not placed in service before January 1, 2024 and inserting begins before January 1, 2027, and which is not placed in service before January 1, 2029.
 (2)Fiber-optic solar, qualified fuel cell, and qualified small wind energy propertySection 48(a)(7) of such Code is amended— (A)in subparagraph (A)—
 (i)in clause (i), by striking after December 31, 2019, and before January 1, 2021 and inserting after December 31, 2024, and before January 1, 2026, and (ii)in clause (ii), by striking after December 31, 2020, and before January 1, 2022 and inserting after December 31, 2025, and before January 1, 2027, and
 (B)in subparagraph (B), by striking January 1, 2024 and inserting January 1, 2029. (c)Effective dateThe amendments made by this section shall take effect on January 1, 2020.
			3.Extension and phaseout of credit for residential energy efficient property
 (a)Applicable percentageSubsection (g) of section 25D of the Internal Revenue Code of 1986 is amended— (1)in paragraph (1), by striking January 1, 2020 and inserting January 1, 2025,
 (2)in paragraph (2), by striking after December 31, 2019, and before January 1, 2021 and inserting after December 31, 2024, and before January 1, 2026, and (3)in paragraph (3), by striking after December 31, 2020, and before January 1, 2022 and inserting after December 31, 2025, and before January 1, 2027.
 (b)TerminationSubsection (h) of section 25D of such Code is amended by striking December 31, 2021 and inserting December 31, 2026. (c)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2019.
			